17 Mich. App. 617 (1969)
170 N.W.2d 264
PEOPLE
v.
ABESS
Docket No. 4,582.
Michigan Court of Appeals.
Decided June 23, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Carl Ziemba, Assistant Prosecuting Attorney, for the people.
BEFORE: FITZGERALD, P.J., and LEVIN and T.M. BURNS, JJ.
*618 PER CURIAM:
The people appealed to this Court by claim of right from an order of the Detroit recorder's court granting defendant's motion to suppress evidence and quash the warrant.
An appeal by the people from such an order requires leave and is restricted by the provisions of CL 1948, §§ 770.3, 770.12 (Stat Ann 1954 Rev §§ 28.1100, 28.1109); GCR 1963, 806.1, 806.2. See City of Portage v. Timmerman (1968), 11 Mich. App. 498; People v. Harry James Smith (1969), 16 Mich. App. 606.
This Court being without jurisdiction, the appeal is dismissed without prejudice to apply for leave. City of Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich. App. 161.
If the people decide to apply for leave, their attention is directed to the possible application of Lee v. Florida (1968), 392 U.S. 378 (88 S. Ct. 2096, 20 L. Ed. 2d 1166) and Fuller v. Alaska (1968), 393 U.S. 80 (89 S. Ct. 61, 21 L. Ed. 2d 212) to the facts of this case.
Dismissed.